Citation Nr: 1603732	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  12-34 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than September 11, 2008 for the award of service connection for metastatic melanoma for the purposes of accrued benefits. 

2.  Entitlement to an effective date earlier than September 11, 2008 for the award of Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney at Law




ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968.  He died in March 2009 and the appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, granted service connection for metastatic melanoma for the purposes of accrued benefits effective from September 11, 2008 and granted entitlement to Chapter 35 DEA benefits also effective September 11, 2008.  


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for melanoma was received on September 11, 2008; an earlier informal claim for service connection was not received. 

2.  The Veteran died on March [redacted], 2009, and entitlement to service connection for metastatic melanoma for the purposes of accrued benefits was granted in an August 2012 rating decision with an initial 100 percent evaluation assigned effective September 11, 2008.

3.  The currently-assigned effective date of September 11, 2008 is the later of the date entitlement to the benefit was shown or the date a valid claim for service connection was received.

4.  DEA benefits under Chapter 35 were assigned effective September 11, 2008, the same date service connection was granted for the permanent total service-connected disability.


CONCLUSION OF LAW

1.  The criteria for an effective date earlier than September 11, 2008 for the award of service connection for metastatic melanoma for accrued benefits purposes are not met.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2014); 38 C.F.R. § 3.157 (2014); 38 C.F.R. §§ 3.1, 3.151, 3.303, 3.400 (2015).

2.  The criteria for an effective date earlier than September 11, 2008 for the award of DEA benefits under Chapter 35 are not met. 38 U.S.C.A. §§ 3510, 5110, 5113; 38 C.F.R. §§ 3.807, 21.3021. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for metastatic melanoma for the purposes of accrued benefits was awarded in the August 2012 rating decision on appeal.  An initial 100 percent evaluation was assigned effective September 11, 2008.  The August 2012 rating decision also awarded entitlement to DEA benefits under Chapter 35 also effective September 11, 2008.  The appellant contends that earlier effective dates are warranted for the award of service connection and educational benefits.  The Board will first address the appropriate effective date for the service-connected metastatic melanoma before turning to the proper effective date for DEA benefits.
At the time of his death in March 2009, the Veteran was pursuing a claim for entitlement to service connection for metastatic melanoma.  The August 2012 rating decision granting the benefit was issued after the Veteran's death and awarded compensation to the appellant in the form of accrued benefits.  Accrued benefits are defined as "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. 3.1000(a) (2015).  Thus, the appellant's current claim for an earlier effective date is for the purposes of additional accrued benefits. 

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  The effective date of an award of service connection shall be the day following the date of discharge or release if application is received within one year from such date of discharge or release.  Otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  

Any communication from or action by a Veteran indicating intent to apply for a benefit under laws administered by VA may be considered an informal claim.  38 C.F.R. § 3.155.  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

In order to determine the appropriate effective date for the award of service connection for metastatic melanoma for the purposes of accrued benefits, the Board must determine when the Veteran's claim for service connection was received and when entitlement to the benefit arose.  On September 11, 2008, the Veteran filed a formal claim for service connection for melanoma.  The Board has considered whether the record contains any communication from the Veteran dated prior to September 11, 2008 that could be considered an informal claim for benefits.  The record contains no statements or correspondence from the Veteran dated prior to September 2008 indicating that he was seeking entitlement to VA benefits for melanoma.  In fact, the earliest document in the claims file before the September 2008 claim is an August 2006 Board decision addressing a claim for an increased rating for tinnitus.  There is no communication with the Veteran after this Board decision until more than two years later, when the claim for service connection for melanoma was received.  

The appellant contends that records of examinations and procedures performed at the Minneapolis VA Medical Center (VAMC) dated prior to September 11, 2008 constitute informal claims for service connection for melanoma in accordance with  38 C.F.R. § 3.157.  VAMC records document that the Veteran was seen on July 18, 2008 by his internist with complaints of a long-present mole on his back that had  recently started bleeding.  He was referred to the dermatology department and melanoma was diagnosed on July 29, 2008 following an excisional biopsy.  On August 1, 2008, he was seen by general surgery and was found to be at high risk for regional and distant metastatic disease.  A lymph node biopsy performed on August 8, 2008 showed right and left axillary melanoma metastasis and a treatment plan (including chemotherapy) was developed and implemented.  While these VAMC treatment records and surgical reports establish the presence of metastatic melanoma, they cannot serve as an informal claim in this case.  38 C.F.R. § 3.157(b)(1) (effective prior to March 24, 2015); 79 Fed. Reg. 57660 (Sept. 25, 2014)), provided that a report of examination or hospitalization by VA can constitute an informal claim, but only when a formal claim for pension or compensation has been allowed or previously disallowed for the reason that the disability is not compensable in degree.  As the September 2008 formal claim filed by the Veteran was not for an increase in benefits and did not pertain to a claim previously disallowed because that the disability was not compensable in degree, the provisions of 38 C.F.R. § 3.157 do not apply and the records of VA treatment cannot serve as an informal claim for service connection for melanoma.  

An earlier effective date is also not warranted based on the date entitlement to the benefit arose.  Although the record contains evidence establishing the presence of melanoma several months prior to receipt of the Veteran's claim, 38 C.F.R. § 3.400(b)(2)(i) is clear that the effective date for an award of service connection is the later of the date entitlement arose or the date the claim was received.  Nelson v. Principi, 18 Vet. App. 407 (2004); see also Lalonde v. West, 12 Vet. App. 377 (1999).  Thus, an effective date earlier than September 11, 2008, for the grant of service connection for metastatic melanoma for the purposes of accrued benefits is not possible.

The pertinent legal authority governing effective dates in this case is clear and specific, and the Board is bound by such authority.  Pursuant to that authority, the Board finds that there is no legal basis by which an effective date for the grant of service connection for accrued benefits earlier than September 11, 2008 can be assigned; hence, the claim for an earlier effective date must be denied.  38 C.F.R. § 3.400(b)(2)(i).  

The Board will now turn to the claim for an earlier effective date for the award of DEA benefits.  For purposes of eligibility to DEA benefits under Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. § 3510; 38 C.F.R. § 3.807(a).

The August 2012 rating decision on appeal awarded DEA benefits under Chapter 35 effective September 11, 2008.  This is the same effective date as the award of service connection for metastatic melanoma for accrued benefits purposes, i.e. the date service connection was granted for the permanent total service-connected disability that formed the basis for the award of DEA benefits.  The criteria pertaining to the award of educational benefits provides that for effective dates assigned following the grant of benefits under Chapters 30, 31, 32, and 35 shall, to the extent feasible, correspond to the effective dates relating to awards of disability compensation.  38 U.S.C.A. § 5113.  In this case, as discussed above, the Board has found an effective date earlier than September 11, 2008 is not warranted for service connection for metastatic melanoma for accrued benefits purposes.  As a permanent total service-connected disability did not exist at the time prior to September 11, 2008, eligibility for Chapter 35 benefits is not possible.  

Although the appellant contends an earlier effective date is warranted under 38 U.S.C. § 5110(d), the Board finds that this statute is inapplicable in this case.  It pertains only to awards of death compensation, dependency and indemnity compensation, or death pension.  The benefits in question in this case are educational benefits and they are explicitly governed by 38 U.S.C.A. § 5113. 

Therefore, the basic eligibility conditions for DEA under Chapter 35 were not met until September 11, 2008, making that date the earliest date that all eligibility requirements were met.  VA regulations dictate the specific circumstances and criteria which must be met before DEA benefits may be granted. As these criteria were not met prior to September 11, 2008, an effective date prior to this date for the award of basic eligibility for DEA benefits must be denied.

Duties to Notify and Assist

VA has certain duties to notify and assist claimants in substantiating claims for VA benefits.  The appellant's claims arise from her disagreement with the effective dates assigned following the grant of entitlement to service connection for accrued benefits and entitlement to eligibility for DEA benefits under Chapter 35.  Once a claim is granted, such as the underlying claim for entitlement to service connection for metastatic melanoma in this case, it is substantiated and additional notice is not required, and as such, any defect in the notice is considered non-prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to VA's duty to assist, all evidence relevant to the claim has been secured.  Notably, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The appellant has not identified any other pertinent evidence that remains outstanding.  Thus, VA's duty to assist is met.

ORDER

Entitlement to an effective date earlier than September 11, 2008 for the award of service connection for metastatic melanoma for the purposes of accrued benefits is denied. 

Entitlement to an effective date earlier than September 11, 2008 for the award of DEA benefits under Chapter 35, Title 38, of the United States Code, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


